                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 ELWALEED AHMED,

                Petitioner,                               CIVIL ACTION NO.: 6:18-cv-46

        v.

 VANCE LAUGHLIN,

                Respondent.


                                          ORDER

       The Court has conducted an independent and de novo review of the entire record and

concurs with the Magistrate Judge’s Report and Recommendation, (doc. 17). Petitioner Elwaleed

Ahmed (“Ahmed”) filed Objections to this Report and Recommendation, (doc. 18).

       The Magistrate Judge recommended the Court deny Ahmed’s 28 U.S.C. § 2254 Petition

based on three grounds: 1) Ahmed did not show the state courts’ adjudications on the sufficiency

of evidence and the motion to suppress were contrary to or an unreasonable application of clearly

established federal law, and thus, were not entitled to deference under § 2254(d); 2) Ahmed’s

invalid indictment claim was barred by Georgia’s successive petition rule; and 3) Ahmed’s

ineffective assistance of counsel claim was defaulted under Georgia law. (Doc. 17, pp. 3–10.)

Instead of objecting to the substance of the Magistrate Judge’s Report and Recommendation,

Ahmed continues to challenge the state courts’ determinations regarding his motion to suppress,

which the trial court denied. (Doc. 18). Ahmed’s Objections are in no way responsive to the

Report and Recommendation.
       Accordingly, the Court OVERRULES Plaintiff’s Objections and ADOPTS the Magistrate

Judge’s Report and Recommendation as the opinion of the Court. The Court DENIES Ahmed’s

§ 2254 Petition, DIRECTS the Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal, and DENIES Ahmed in forma pauperis status on appeal and a Certificate

of Appealability.

       SO ORDERED, this 18th day of February, 2020.




                                   R. STAN BAKER
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                             2
